IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


GEORGE RAHSAAN BROOKS,                     : No. 40 WM 2014
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JEFFREY A. MANNING, PRESIDENT              :
JUDGE OF THE COURT OF COMMON               :
PLEAS OF ALLEGHENY COUNTY,                 :
                                           :
                    Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED. The Prothonotary is directed to strike the name of the jurist from the

caption.